Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00429-CR

                                         IN RE David SALINAS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 17, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On July 9, 2013, relator filed a petition for writ of mandamus seeking an order from this

court directing his appointed counsel to file an affidavit in response to relator’s application for writ

of habeas corpus, as ordered by the trial court. However, this court does not have jurisdiction to

grant the requested relief. By statute, this court has the authority to issue a writ of mandamus

against “a judge of a district or county court in the court of appeals district” and other writs as

necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West

2004). We conclude the writ is not necessary to enforce our jurisdiction. Accordingly, relator’s

petition for writ of mandamus is dismissed for lack of jurisdiction.

                                                        PER CURIAM

DO NOT PUBLISH
1
  This proceeding arises out of Cause No. 2010CR7306B-W1, styled The State of Texas v. David Salinas, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.